Case 1:12-cr-00377-GBD Document 166 Filed 08/18/20 Page 1 of 1

Andrew G. Patel
Attorney-at-Law

80 Broad Street, Suite 1900
New York, New York 10004
apatel@apatellaw.com

 

 

 

 

 

 

Fax: 646-304-6604 Telephone 212-349-0230
By ECF
rmeenrarennaamnnsnr nace ANUS TT; el

Vem cL

pOcu ay VE ——

PLECTE: - mE = eD

OO 4 SOORDERED:

Honorable George B. Danfelg | a, soy 9
United States District Juddf BATE FEE" AUG 1 8 20. 2020. ed Gane, BS Ovi Lo
United States Courthouse Géerge B/ Daniels, USD!
500 Pearl Street ‘AUG 1 8 2020
New York, NY 10007 “Dated:

Re: U.S. v. Viadimir Mendez =
12 Cr. 377 (GBD)
20Cr.___« (GBD)

Dear Judge Daniels:

Retained counsel, Rudy Velez, Esq., has filed a notice of appearance in this matter
(doc # 164). I was appointed to represent Mr. Mendez, pursuant to the Criminal Justice
Act. In light of Mr. Velez’ appearance, I respectfully request that I be relieved as counsel
for Mr. Mendez and that Your Honor Order the clerk of the Court to terminate my
appearance in this matter.

Respectfully submitted,

/s/Andrew Patel
Andrew G. Patel

ce: All counsel by ECF

 
